Citation Nr: 0601767	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  97-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for hammertoes.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty June 1943 to 
September 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 1998, the Board determined that new and material 
evidence had been submitted to reopen a prior final denial 
for service connection for pes planus.  The Board then 
remanded this case for consideration of the issue on its 
merits by the RO.  In August 2001, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court" or "CAVC").  In December 2004, 
the Court vacated the Board decision and remanded the matters 
to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bilateral pes planus 
and hammertoes.  The appellant has never been notified of 
what evidence would be secured by VA and what evidence would 
be secured by the appellant as required by the VCAA.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  See 38 U.S.C.A. § 1153 (West 2002); 
Wagner, 02-7347.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  Wagner, 02-7347.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id. 

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); Wagner, 02- 
7347.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; see also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306.  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that the veteran has not been examined by VA to 
determine the etiology of the bilateral pes planus and 
hammertoes, and whether any foot disability was incurred in 
service, or if preexisting, was subject to a permanent 
worsening of the condition (aggravation) during active 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
(2004).  In this regard, in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), the Federal Circuit Court found that, when 
no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and 
then the burden falls on the government to rebut the 
presumption of soundness. The Federal Circuit Court held, in 
Wagner, that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) 
requires that VA shows by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service.  

A VA examination has not been scheduled to determine the 
etiology of the veteran's foot disabilities, and one should 
be scheduled for him.  The veteran must be informed of the 
potential consequences of his failure to report for any 
scheduled examination, and a copy of this notification must 
be associated with the claims file.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  Send the veteran a letter informing 
him of the VCAA including notification of 
what evidence would be secured by VA and 
what evidence would be secured by the 
appellant.  

2.  Schedule the veteran for a VA 
examination by a medical professional.  
The examiner should examine the veteran 
and determine the etiology of any foot 
disability found.  The examiner should 
review the claims file in conjunction 
with the examination and the examiner 
must indicate in the examination report 
that this has been accomplished.  The 
examiner should opine as to whether, it 
is as likely as not (by a probability of 
50 percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
less than 50 percent), that any foot 
disability diagnosed was aggravated in 
service (became chronically worsened or 
aggravated during active service beyond 
the natural progression of the disorder); 
or is etiologically related to active 
service or any incident therein.   

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine as requested herein without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  Diagnostic testing, if 
deemed to be warranted by the examiner, 
should be performed.  

3.  The RO should then review the 
evidence, ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act is 
completed, and readjudicate the claim, 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including those discussed in VAOPGCPREC 
3-2003 (July 16, 2003) and Wagner v. 
Principi, 370 F.3d 1089 (2004) as 
explained above.  When this development 
has been completed, and if the benefit 
sought is not granted, the case should be 
returned to the Board for further 
appellate consideration, after compliance 
with appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case (SSOC) that 
includes the text of all relevant 
regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


